The briefs filed by Plaintiff in Error in this case violate Rule 32 of this Court in that they are typewritten on thin translucent paper in blue type and are, therefore, hurtful to the eyes of those required to read the same.
Unless Plaintiff in Error shall file here within fifteen (15) days of the entry of this Order, brief complying with the Rule,supra, the cause shall stand dismissed.
  So ordered. *Page 259
TERRELL, C.J., and WHITFIELD, BUFORD, and CHAPMAN, J. J., concur.
THOMAS, J., disqualified.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.